Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 1 of 20 PageID #: 2719




                         Exhibit K
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 2 of 20 PageID #: 2720




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  CELLULAR COMMUNICATIONS                          §
  EQUIPMENT LLC,                                   §
                                                   §
         Plaintiff,                                §          Case No. 2:20-CV-0078-JRG
                                                   §
  v.                                               §          JURY TRIAL DEMANDED
                                                   §
  HMD GLOBAL OY,                                   §
                                                   §
          Defendant.                               §


                         PLAINTIFF’S DISCLOSURE OF
               ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS

        Pursuant to Patent Rules 3-1 and 3-2 of the Eastern District of Texas, Plaintiff Cellular

 Communications Equipment LLC (“CCE”) serves its Disclosure of Asserted Claims and

 Infringement Contentions.

        The following asserted claims and contentions are based upon CCE’s good faith evaluation

 of information known to CCE at this time based on publicly available information and documents.

 CCE reserves its right to supplement and/or amend these Asserted Claims and Infringement

 Contentions in view of information and/or documents that may be obtained during discovery,

 further investigation, the Court’s claim construction ruling, applicable case law and authorities,

 and/or any other reasons permitted under the Court’s Order, the Patent Rules, and the Federal

 Rules of Civil Procedure. See Eolas Techs. Inc. v. Amazon.com, Inc., No. 6:15-CV-01038, 2016

 WL 7666160, at *2 (E.D. Tex. Dec. 5, 2016) (“[G]iven Plaintiff’s assertion that Defendants have

 not produced all documents and code reflecting their server architectures, it is unreasonable to
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 3 of 20 PageID #: 2721




 expect Plaintiff to draft ICs in great detail … . [C]ontentions should become more detailed with

 the conclusion of fact discovery and claim construction.”).

 I.       P.R. 3-1 Disclosure of Asserted Claims and Infringement Contentions

          (a)    Each claim of each patent in suit that is allegedly infringed by each opposing
                 party;

          By making, using, testing, offering for sale, selling, and/or importing any of the Accused

 Instrumentalities identified in paragraph I(b) below, Defendant directly infringes the following

 claims of the patent listed below (the “patent-in-suit”). Furthermore, Defendant indirectly infringes

 the asserted claims of the patent-in-suit. As a specific example, Defendant has, and continues to

 actively induce its distributors, customers, subsidiaries (including its U.S. subsidiary, HMD

 America, Inc.), importers, and/or consumers to infringe the asserted claims of the patent-in-suit

 via the Accused Instrumentalities.

          CCE currently asserts all claims charted in Exhibit A, including:

      •   Claims 1, 2, 3, 4, and 8 of U.S. Patent No. 7,218,923 against Defendant. See also Exhibit

          A, incorporated herein by reference.

          (b)    Separately for each asserted claim, each accused apparatus, product, device,
                 process, method, act, or other instrumentality (“Accused Instrumentality”) of
                 each opposing party of which the party is aware. This identification shall be
                 as specific as possible. Each product, device, and apparatus must be identified
                 by name or model number, if known. Each method or process must be
                 identified by name, if known, or by any product, device, or apparatus which,
                 when used, allegedly results in the practice of the claimed method or process;

          The Accused Instrumentalities include each of Defendant’s devices with Android version

 4.2 or higher. Each Accused Instrumentality results in Defendant’s direct and/or indirect

 infringement of the asserted claims of the patent-in-suit when the Accused Instrumentality sends

 messages from an application program towards a communication network, such as in the Android

 “Messaging” app. The name of each Accused Instrumentality for which CCE is currently aware is
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 4 of 20 PageID #: 2722




 listed in Appendix 1. The Accused Instrumentalities further include those products reasonably

 similar to the products identified in Appendix 1. Plaintiff reserves the right, in response to

 discovery or as otherwise permitted, to supplement Appendix 1 to include additional Android

 devices made, used, sold, offered for sale, or imported by Defendant.

        (c)     A chart identifying specifically where each element of each asserted claim is
                found within each Accused Instrumentality, including for each element that
                such party contends is governed by 35 U.S.C. § 112(6), the identity of the
                structure(s), act(s), or materials(s) in the Accused Instrumentality that
                performs the claimed functions;

        A chart identifying where each element or step of the asserted claims are found within, or

 performed by, each Accused Instrumentality is included as Exhibit A accompanying this

 document. Plaintiff reserves the right to seek leave of Court to augment and supplement this

 disclosure after discovery from Defendant, or as permitted under the Patent Rules.

        (d)     Whether each element of each asserted claim is claimed to be literally present
                or present under the doctrine of equivalents in the Accused Instrumentality;

        Based on its current understanding of the claim language and publicly available

 information pertaining to the Accused Instrumentalities, and without notice of any claim

 construction or non-infringement position from Defendant, Plaintiff asserts that Defendant literally

 infringes each element or step of the asserted claims. However, any claim element or step not

 literally present in or performed by the Accused Instrumentalities is satisfied under the doctrine of

 equivalents because any difference between such claim element or step and the accused element

 or step is insubstantial. In other words, the accused element or step performs substantially the same

 function, in substantially the same way, to achieve substantially the same result.

        As the parties have not identified disputed claim elements, Defendant has not made its P.R.

 3-4 production, and the Court has not construed any claim term, it is not yet clear whether Plaintiff

 will rely on the doctrine of equivalents. Accordingly, Plaintiff reserves the right, in response to
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 5 of 20 PageID #: 2723




 discovery, Defendant’s P.R. 3-4 production, or as permitted under the Patent Rules, to amend its

 infringement contentions as necessary.

         (e)     For any patent that claims priority to an earlier application, the priority date
                 to which each asserted claim allegedly is entitled;

         The patent-in-suit is entitled to a priority date no later than the filing date of the earliest

 application to which it claims priority. As such, the asserted claims of the patent-in-suit are entitled

 to a priority date at least as early as December 18, 2003.

         (f)     If a party claiming patent infringement wishes to preserve the right to rely, for
                 any purpose, on the assertion that its own apparatus, product, device, process,
                 method, act, or other instrumentality practices the claimed invention, the
                 party must identify, separately for each asserted claim, each such apparatus,
                 product, device, process, method, act, or other instrumentality that
                 incorporates or reflects that particular claim.

         CCE is not aware of any apparatus, product, device, process, method, act, or other

 instrumentality of its own that practices the claimed inventions of the patent-in-suit.

 II.     P.R. 3-2. Document Production Accompanying Disclosure:

         (a)     CCE is not aware at this time of any non-privileged documents sufficient to

 evidence discussion with, disclosure to, or other manner of providing to a third party, or sale of or

 offer to sell, the claimed inventions prior to the date of application for the patent-in-suit, as called

 for by P.R. 3-2(a);

         (b)     CCE is not presently aware of any non-privileged documents that evidence

 conception, reduction to practice, design, and development of each claimed invention that were

 created on or before the above referenced date for the patent-in-suit. However, Plaintiff believes

 that documents responsive to P.R. 3-2(b) may be in the possession of the inventors and/or the

 original assignee of the patent-in-suit. In the event that discovery from such parties leads to

 documents that evidence conception, reduction to practice, design, and development of any
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 6 of 20 PageID #: 2724




 claimed invention that was created on or before the date of application for the patent-in-suit,

 Plaintiff reserves the right to claim such date.

        (c)     CCE has produced, or will concurrently produce, a copy of the file history for the

 patent-in-suit bearing production numbers CCE_HMD_000014-213.
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 7 of 20 PageID #: 2725




 Dated: July 6, 2020                      Respectfully submitted,

                                          /s/ Jonathan H. Rastegar
                                          Jeffrey R. Bragalone (lead attorney)
                                          Texas Bar No. 02855775
                                          Jonathan H. Rastegar
                                          Texas Bar No. 24064043
                                          Jerry D. Tice II
                                          Texas Bar No. 24093263

                                          BRAGALONE CONROY PC
                                          2200 Ross Avenue
                                          Suite 4500W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          jbragalone@bcpc-law.com
                                          jrastegar@bcpc-law.com
                                          jtice@bcpc-law.com

                                          Attorneys for Plaintiff
                                          CELLULAR COMMUNICATIONS
                                          EQUIPMENT LLC
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 8 of 20 PageID #: 2726




                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that all counsel of record are being served with a true and

 correct copy of the foregoing document, Plaintiff’s Disclosure of Asserted Claims and

 Infringement Contentions via electronic mail on this the 6th day of July, 2020.

                                                      /s/ Jonathan H. Rastegar
                                                      Jonathan H. Rastegar
Case 2:20-cv-00078-JRG Document 79-13 Filed 12/16/20 Page 9 of 20 PageID #: 2727




                                       APPENDIX 1

     CURRENTLY KNOWN HMD GLOBAL OY ACCUSED INSTRUMENTALITIES


  Nokia 9.3 PureView      Nokia 9 PureView       Nokia 8.3 5G      Nokia 8.1 (Nokia X7)
  Nokia 8 Sirocco         Nokia 8                Nokia 7.2         Nokia 7.1
  Nokia 7 Plus            Nokia 7                Nokia 6.2         Nokia 6.1 Plus (Nokia X6)
  Nokia 6.1               Nokia 6                Nokia 5.3         Nokia 5.1 Plus (Nokia X5)
  Nokia 5.1               Nokia 5                Nokia 4.2         Nokia 3.2
  Nokia 3.1 Plus          Nokia 3.1 C            Nokia 3.1 A       Nokia 3.1
  Nokia 3 V               Nokia 3                Nokia 2.3         Nokia 2.2
  Nokia 2.1               Nokia 2 V              Nokia 2           Nokia 1.3
  Nokia 1 Plus            Nokia 1                Nokia C5 Endi     Nokia C2 Tava
  Nokia C2 Tennen         Nokia C2               Nokia C1          Nokia X71

 In addition to the above-identified models, all other substantially similar models—including all

 devices with Android version 4.2 or higher—that are made, used, sold, offered for sale, and/or

 imported by Defendant are included in the Accused Instrumentalities.
                                             Case 2:20-cv-00078-JRG
                                                               Exhibit ADocument    79-13
                                                                         - U.S. Patent        Filed 12/16/20
                                                                                       No. 7,218,923         Page
                                                                                                     (HMD Global   10 of 20 PageID #: 2728
                                                                                                                 Devices)

HMD Global Oy makes, uses, tests, offers for sale, sells, and/or imports user equipment operating version 4.2 and higher of the Android Operating system (the “HMD Global Devices”). Further, HMD
Global induces others to use, test, offer for sale, sell, and/or import the HMD Global Devices. Each of the HMD Global Devices includes the features identified in this chart. The features and
functionality identified in this chart cause the HMD Global Devices to practice the asserted claims of U.S. Patent No. 7,218,923 (the “’923 patent”). The HMD Global Devices include any user
equipment that HMD Global makes, uses, tests, offers for sale, sells, and/or imports that includes the Android Operating System v4.2 and higher. Such devices include, but are not limited to, the:


           Nokia 9.3 PureView                          Nokia 9 PureView                          Nokia 8.3 5G                     Nokia 8.1 (Nokia X7)
           Nokia 8 Sirocco                             Nokia 8                                   Nokia 7.2                        Nokia 7.1
           Nokia 7 Plus                                Nokia 7                                   Nokia 6.2                        Nokia 6.1 Plus (Nokia X6)
           Nokia 6.1                                   Nokia 6                                   Nokia 5.3                        Nokia 5.1 Plus (Nokia X5)
           Nokia 5.1                                   Nokia 5                                   Nokia 4.2                        Nokia 3.2
           Nokia 3.1 Plus                              Nokia 3.1 C                               Nokia 3.1 A                      Nokia 3.1
           Nokia 3 V                                   Nokia 3                                   Nokia 2.3                        Nokia 2.2
           Nokia 2.1                                   Nokia 2 V                                 Nokia 2                          Nokia 1.3
           Nokia 1 Plus                                Nokia 1                                   Nokia C5 Endi                    Nokia C2 Tava
           Nokia C2 Tennen                             Nokia C2                                  Nokia C1                         Nokia X71




The above list is not intended to be exhaustive. The term HMD Global Devices includes any device that HMD Global offered or offers which included Android Operating System v4.2 or higher. The
HMD Global Devices directly infringe the asserted claims of the ’923 patent.




References to source code in this Exhibit are exemplary and based off of publicly available Android source code. CCE reserves the right to change such source code designations based upon its
review of the source code for the HMD Global Devices.
                                       Case 2:20-cv-00078-JRGU.S.
                                                               Document
                                                                  Patent No.79-13   Filed
                                                                             7,218,923    12/16/20
                                                                                       (HMD         Page 11 of 20 PageID #: 2729
                                                                                            Global Devices)


              Claim 1                                                                            HMD Global Devices

A method for controlling application   Each HMD Global Device performs a method for controlling application programs in a communication terminal. For example, each HMD Global
programs in a communication            Device is a communication terminal that performs a method of controlling messaging applications that operate on it.
terminal, the method comprising:
                                    Case 2:20-cv-00078-JRGU.S.
                                                            Document
                                                               Patent No.79-13   Filed
                                                                          7,218,923    12/16/20
                                                                                    (HMD         Page 12 of 20 PageID #: 2730
                                                                                         Global Devices)


              Claim 1                                                                            HMD Global Devices

sending messages from an            Each HMD Global Device sends messages from an application program residing in a communication terminal towards a communication network.
application program towards a       For example, each HMD Global Device contains a SMS/MMS program that is pre-loaded on the device. An example of such a program is the
communication network, the          Android “Messages” app. The Android Messages app comprises an executable version of source code that is stored on the HMD Global Device.
application program residing in a   The Android Messages app is programmed to send messages towards a communications network, such as a cellular network. For example, the
communication terminal;             Messages app uses the sendMessage() method when the application attempts to transmit a text message. The application invokes either
                                    method sendTextMessage() or method sendMultipartTextMessage() when the application attempts to send a text message to a base station, for
                                    forwarding to the intended recipient.
                                    The sendTextMessage() and sendTextMultipartMessage() methods are methods of the SmsManager, which is a core part of the Telephony
                                    subsystem of the Android operating system. The Android documentation (available here: https://developer.android.com/reference/android/
                                    telephony/SmsManager.html) explains that the SmsManager “Manages SMS operations such as sending data, text, and pdu SMS messages.”
                                    More specifically, the sendTextMessage() method is used to “Send a text based SMS” and the sendMultipartTextMessage() method is used to
                                    “Send a multi-part text based SMS.”




                                                                                               Source: Nokia 9 PureView User Guide, p. 30.
                                    Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the HMD
                                    Global Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same
                                    result. Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
                                          Case 2:20-cv-00078-JRGU.S.
                                                                  Document
                                                                     Patent No.79-13   Filed
                                                                                7,218,923    12/16/20
                                                                                          (HMD         Page 13 of 20 PageID #: 2731
                                                                                               Global Devices)


               Claim 1                                                                                  HMD Global Devices

diverting a message of the messages       Each HMD Global Device diverts a message of the messages to a controlling entity residing in the communication terminal. Whether the
to a controlling entity residing in the   SmsManager calls sendMultipartTextMessage() or sendTextMessage(), the message is delivered to a diverting unit, which is accessed by calling
communication terminal; and               the sendRawPdu() method. Certain messages that are delivered to the diverting unit, exit the diverting unit and are passed to the controlling
                                          entity, which is accessed by calling the checkDestination() method. The below flow chart illustrates that messages sent from the application
                                          program and destined for the communication network are sent to the diverting unit and then potentially to a controlling entity:




                                          Upon entry, the sendRawPdu() method checks the received message. There are three distinct checks made: (1) If the sending of SMS messages
                                          is disabled then the message is discarded; (2) If the body of the text message is empty then the message is discarded; and (3) If the diverting
                                          unit is unable to determine the calling application’s package name then the message is discarded. Messages that pass all of the above tests leave
                                          the sendRawPdu() method for the checkDestination() method. Messages that fail any of the above tests are not delivered to the
                                          checkDestination() method. Therefore, the sendRawPdu() method is configured to divert one or more, but less than all, of the messages sent
                                          from the application program to the checkDestination() method.
                                          Case 2:20-cv-00078-JRGU.S.
                                                                  Document
                                                                     Patent No.79-13   Filed
                                                                                7,218,923    12/16/20
                                                                                          (HMD         Page 14 of 20 PageID #: 2732
                                                                                               Global Devices)


               Claim 1                                                                                    HMD Global Devices

diverting a message of the messages       To the extent that HMD Global contends that whether the message is passed to the controlling entity by value (as opposed to by reference)
to a controlling entity residing in the   controls whether this limitation is met, passing the message by value to the controlling entity would fall within the doctrine of equivalents using
communication terminal; and               either the Insubstantial Differences test or the Function-Way-Result test. With respect to Insubstantial Differences, whether the message is
                                          passed by reference or by value, the message is delivered to the controlling entity, as evidenced by the fact that the controlling entity passes the
                                          message to the handler for transmission to the communication network. With respect to Function-Way-Result, the relevant function of
                                          “diverting a message of the messages to a controlling entity residing in the communication terminal” is to deliver the message to the controlling
                                          entity. Whether the message is passed by reference or by value, the message is delivered to the controlling entity and thus, the function is the
                                          same. The way in which the message is delivered to the controlling entity is substantially the same in that the destination string and body string
                                          are both delivered to the controlling entity. The result of delivering the message to the controlling entity is the same in that the controlling entity
                                          controls whether the received message will be transmitted to the communication network.


                                          The Messages app is used to send text messages via the communication networks to a recipient. The Messages app calls sendRawPdu(), which
                                          diverts some (but not all) text messages and sends them to the controlling entity. The controlling entity is a separate method,
                                          checkDestination(), which controls and limits the behavior of the Messages application. Thus, the diverting unit and the controlling entity are
                                          components with separate structure. Whilst both the diverting unit and the controlling entity reside in the terminal, the diverting unit (found in
                                          method sendRawPdu()) is separate from the controlling entity, which is found in method checkDestination().
                                       Case 2:20-cv-00078-JRGU.S.
                                                               Document
                                                                  Patent No.79-13   Filed
                                                                             7,218,923    12/16/20
                                                                                       (HMD         Page 15 of 20 PageID #: 2733
                                                                                            Global Devices)


              Claim 1                                                                                 HMD Global Devices

based on the message, controlling in   The controlling entity controls, based on the message, whether the application program behaves in a predetermined manner in the
the controlling entity whether the     communication terminal. The control occurs before the message is transmitted from the communication terminal to the communication
application program behaves in a       network.
predetermined manner in the
communication terminal, the            The controlling entity is implemented by the checkDestination() method. The controlling entity calls the SmsUsageMonitor.checkDestination()
controlling being performed before     method to determine if the message is a premium short code, which is a short phone number that may have additional user fees. If the message
the message is transmitted from the    is not a premium short code, the message is sent to the communication network. Otherwise, the controlling entity checks if it was previously
communication terminal to the          configured by the user to ALWAYS or NEVER send premium short codes, and if configured, the message is either sent or discarded, respectively.
communication network.
                                       All other messages are sent to the controlling entity’s handleConfirmShortCode() method. This method informs the user via a dialog that the
                                       application “would like to send a message to” the destination, and that “this will cause charges on your mobile account”. The user can choose to
                                       allow or deny the message to be sent. The message that is sent from the application consists of two parts – the number to which it is being sent
                                       (i.e. its destination) and the body (i.e. the text, pictures, etc.). In particular, a message (consisting of both destination number and body), when
                                       sent towards the communication network via the sendMultipartTextMessage() method, is checked to confirm that the message contains a
                                       destination. If the destination is missing, the method raises an error. The controlling entity examines the destination (the number portion of the
                                       message) to determine whether to allow the message to be sent to the communication network, and thus the requirement that the controlling
                                       entity control based on the message is met. When the Messages app invokes sendTextMessage() or method sendMultipartTextMessage(), the
                                       predetermined manner of operation is to send messages to the communication network without further action from the user. The controlling
                                       entity controls whether the Messages app behaves in this manner. For example, if the controlling entity examines the message and determines
                                       that the message is for a premium SMS code, then it will take one of the above described actions. If the device was configured to NEVER send
                                       premium short codes and the message is for a premium SMS code, then the Messages application will not behave in the predetermined manner.
                                       Similarly, if the device was not previously configured to either ALWAYS or NEVER send premium short codes and the message is for a premium
                                       SMS code, then a dialog will be presented to the user and the Messages application will not behave in the predetermined manner. Therefore,
                                       the controlling entity controls based upon the destination portion of the message. This control action is also performed before the message is
                                       transmitted to the cellular network.
                                       Case 2:20-cv-00078-JRGU.S.
                                                               Document
                                                                  Patent No.79-13   Filed
                                                                             7,218,923    12/16/20
                                                                                       (HMD         Page 16 of 20 PageID #: 2734
                                                                                            Global Devices)


              Claim 1                                                                                  HMD Global Devices

based on the message, controlling in   The below flow chart illustrates the flow of the controlling entity:
the controlling entity whether the
application program behaves in a
predetermined manner in the
communication terminal, the
controlling being performed before
the message is transmitted from the
communication terminal to the
communication network.




                                       To the extent that HMD Global contends any limitation is not literally present, CCE contends that this claim element is met under the doctrine of
                                       equivalents because above-described features of the HMD Global Devices perform substantially the same function recited in this element, in
                                       substantially the same way to achieve substantially the same result. Any alleged differences between the above-described features and the
                                       recited element are insubstantial and immaterial to infringement.
                                        Case 2:20-cv-00078-JRGU.S.
                                                                Document
                                                                   Patent No.79-13   Filed
                                                                              7,218,923    12/16/20
                                                                                        (HMD         Page 17 of 20 PageID #: 2735
                                                                                             Global Devices)


              Claim 2                                                                                HMD Global Devices

The method according to claim 1,        Each HMD Global Device checks prior to the sending of the messages, a right related to the application program, the right indicating whether
further comprising:                     the application program is authorized to run in the terminal. For example, upon launching the Messages app, the Android operating system
                                        verifies that the app is authorized (e.g., enabled, unfrozen, or signed) to run on the device.
checking, prior to the sending of the
messages, a right related to the        Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the HMD
application program, the right          Global Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same
indicating whether the application      result. Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
program is authorized to run in the
terminal.
                                    Case 2:20-cv-00078-JRGU.S.
                                                            Document
                                                               Patent No.79-13   Filed
                                                                          7,218,923    12/16/20
                                                                                    (HMD         Page 18 of 20 PageID #: 2736
                                                                                         Global Devices)


             Claim 3                                                                             HMD Global Devices

The method according to claim 2,    The controlling discussed in relation to claim 1 comprises modifying the message diverted to the controlling entity. For example, each HMD
                                    Global Device is configured to convert the message’s encoding scheme (e.g., from 16-bit encoding to 8-bit encoding). As another example, the
wherein the controlling comprises   HMD Global Devices are configured to modify the message by converting the case of the letters in the body of the message (e.g., lower-case to
modifying the message diverted to   capital letters).
the controlling entity.
                                    Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the HMD
                                    Global Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same
                                    result. Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
                                     Case 2:20-cv-00078-JRGU.S.
                                                             Document
                                                                Patent No.79-13   Filed
                                                                           7,218,923    12/16/20
                                                                                     (HMD         Page 19 of 20 PageID #: 2737
                                                                                          Global Devices)


              Claim 4                                                                                 HMD Global Devices

The method according to claim 1,     For each HMD Global Device the controlling comprises preventing the message diverted to the controlling entity from being transmitted to the
                                     communication network. For example, if the Messages app was previously configured by the user to NEVER send premium short codes the message is
wherein the controlling comprises    discarded and prevented from being transmitted to the communication network. Similarly, if the handleConfirmShortCode() method receives an instruction
preventing the message diverted to   to deny sending a premium short code, the message is discarded and prevented from being transmitted to the communication network.
the controlling entity from being
transmitted to the communication
network.




                                     Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the HMD Global Devices
                                     perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result. Any alleged
                                     differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
                                   Case 2:20-cv-00078-JRGU.S.
                                                           Document
                                                              Patent No.79-13   Filed
                                                                         7,218,923    12/16/20
                                                                                   (HMD         Page 20 of 20 PageID #: 2738
                                                                                        Global Devices)


             Claim 8                                                                             HMD Global Devices

The method according to claim 1,   The diverting comprises diverting the messages to the controlling entity. As detailed above, certain messages that are delivered to the diverting
wherein the diverting comprises    unit, exit the diverting unit and are passed to the controlling entity, which is accessed by calling the checkDestination() method.
diverting the messages to the
controlling entity.




                                   Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the HMD
                                   Global Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same
                                   result. Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
